
 
Exhibit 10.01




SETTLEMENT AGREEMENT


This Settlement Agreement (the “Agreement”), which is effective as of the date
it is fully executed (the “Effective Date”), is made and entered into by and
between, on the one hand, General Nutrition Corporation, a Pennsylvania
corporation with its principal place of business in Pittsburgh, Pennsylvania
(hereinafter referred to as “GNC” as further defined herein), and, on the other
hand, Nutrition 21, LLC, a New York limited liability company having its
principal place of business in Purchase, New York (hereinafter referred to
individually as “Nutrition 21, LLC”), and Nutrition 21, Inc., a New York
corporation having its principal place of business in Purchase, New York
(hereinafter referred to individually as “Nutrition 21, Inc.”). GNC, Nutrition
21, LLC and Nutrition 21, Inc. are referred to hereinafter collectively as the
“Parties.”
 
Background of Agreement
 
Nutrition 21, LLC and General Nutrition Corporation are parties to a civil
action captioned Nutrition 21, LLC v. General Nutrition Corporation, Civil
Action No. 6:05-cv-228, which is pending in the United States District Court for
the Eastern District of Texas, Tyler Division (the “Litigation”).
 
The Parties wish to compromise and settle the Litigation and other possible
claims on the terms and conditions stated herein.
 
The Parties enter into the Agreement in consideration of the mutual covenants
and promises set forth herein.
 
Definitions
 
In addition to the terms defined elsewhere herein, each of the following terms
shall have the meaning set forth below:
 
“Accused Products” means the products listed on Attachment B hereto and GNC’s
Diabetic Support product, a copy of the label for which is attached as
Attachment C (hereinafter referred to as “Diabetic Support”).
 
“Affiliate” means, with respect to each party, any corporation or other legal
entity that directly or indirectly controls, is controlled by, or is under
common control with, the party, but only for so long as the control continues.
For purposes of this definition, “control” means the power, whether or not
normally exercised, to direct the management and affairs of another corporation
or other legal entity, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise. In the case of a corporation, the
direct or indirect ownership of fifty percent (50%) or more of its outstanding
voting shares shall in any case be deemed to confer control, provided that the
direct or indirect ownership of a lower percentage of such securities shall not
necessarily preclude the existence of control.
 
“Chromium Picolinate” means chromium picolinate, chromium tripicolinate and
chromic picolinate.
 

--------------------------------------------------------------------------------


 
“Franchisees” means the GNC franchised retail stores of GNC.
 
“GNC” means General Nutrition Corporation and its Affiliates.
 
“Licensed Entities” means any corporation, company, partnership or other form of
business entity that is licensed by GNC to use the GNC trademark in connection
with the sale of nutritional supplements in a designated outlet or area of a
store or website, such as, for example, Rite Aid and drugstore.com.
 
“Multi-ingredient Chromium Picolinate Products” means a product containing
chromium as Chromium Picolinate and at least one other active ingredient.
 
“Nutrition 21” means Nutrition 21, LLC and Nutrition 21, Inc., both individually
and collectively.
 
“Nutrition 21’s Other Patents” means, individually and collectively, (a) all
United States patents other than the Patents-in-Suit that are now assigned to or
otherwise owned, in whole or in part, by (or subject to a duty of assignment or
transfer of ownership in whole or in part to) Nutrition 21, including, but not
limited to, those patents listed on Attachment A hereto, and all continuations,
continuations-in-part, divisions, reissues and reexamination certificates
thereof, and (b) all United States patents hereafter issued or assigned to or
otherwise owned, in whole or in part, by Nutrition 21 based on (i) currently
pending applications, including, but not limited to, those listed on Attachment
A or (ii) future applications claiming priority to any of the patents described
in subparagraph (a) hereof, and all continuations, continuations-in-part,
divisions, reissues and reexamination certificates thereof.
 
“Patents-in-Suit” means, individually and collectively, (a) United States Patent
No. 5,087,623, United States Patent No. 5,087,624 and United States Patent No.
5,175,156, and all continuations, continuations-in-part, divisions, reissues and
reexamination certificates thereof, and (b) all United States patents hereafter
issued or assigned to or otherwise owned, in whole or in part, by Nutrition 21
based on currently pending applications or future applications claiming priority
to any of such patents, and all continuations, continuations-in-part, divisions,
reissues and reexamination certificates thereof.
 
"Standalone" means a product in which chromium as Chromium Picolinate is the
only active ingredient.
 
Payment by GNC
 
Within three (3) business days of the delivery to Gardere Wynne Sewell, LLP of a
fully executed copy of the Agreement, GNC will pay Nutrition 21, LLC the sum of
Two Million Six Hundred Thousand Dollars ($2,600,000.00) by wire transfer.
 
Purchase of Chromax by GNC
 
In each of calendar years 2007 and 2008, GNC will purchase from Nutrition 21 a
minimum of Thirty Thousand (30,000) bottles of Nutrition 21 brand Chromax®
Standalone Chromium Picolinate products at a price of $9.75 per bottle. Unless
otherwise agreed by the Parties, the bottles of these products will contain
capsules having any or all of the following amounts of chromium as Chromium
Picolinate and capsule counts: 200 mcg/90 ct; 400 mcg/75 ct; and, 500 mcg/60 ct.
At a minimum, GNC will place orders by January 31, 2007 for delivery of 15,000
bottles. GNC will pay for at least one-half of its 2007 commitment by March 31,
2007 and pay the balance by September 30, 2007. GNC will pay for at least
one-half of its 2008 commitment by March 31, 2008 and pay the balance by
September 30, 2008.
 

--------------------------------------------------------------------------------


 
The Parties will promptly discuss and agree on GNC’s promotional activities to
be undertaken in connection with the sale or offer to sell of the Chromax®
Standalone-alone Chromium Picolinate products referred to in paragraph 4.1
Patent Licenses, Covenant Not to Sue and Assignment
 

A.  
  Licenses for Products Not Made with Nutrition 21 Chromium Picolinate



Nutrition 21 grants to:
 
GNC, Franchisees and Licensed Entities, and their respective retail customers,
with respect to all GNC branded Standalone and GNC branded Multi-ingredient
Chromium Picolinate Products in the possession of GNC, Franchisees, Licensed
Entities and their respective customers as of the Effective Date, a perpetual,
paid up, non-exclusive license, without the right to grant sublicenses, under
the Patents-in-Suit, and U. S. Patents No. 5,789,401 and No. 5,929,066 with
respect to Diabetic Support, to use the methods and processes covered, in whole
or in part, by any claim of the Patents-in-Suit with respect to all GNC branded
Standalone and GNC branded Multi-ingredient Chromium Picolinate Products and U.
S. Patents No. 5,789,401 and No. 5,929,066 with respect to Diabetic Support;
and,
 
GNC, Franchisees and Licensed Entities a perpetual, paid up, non-exclusive
license, without the right to grant sublicenses, with respect to all GNC branded
Standalone and GNC branded Multi-ingredient Chromium Picolinate Products in the
possession of GNC, Franchisees and Licensed Entities as of the Effective Date,
under the Patents-in-Suit, and U. S. Patents No. 5,789,401 and No. 5,929,066
with respect to Diabetic Support, to sell, offer for sale, advertise and promote
in any manner, including, but not limited to, books, brochures, advertisements,
websites, HealthNotes, signs, labels and shelf-toppers, and for any uses or
benefits claimed in the Patents-in-Suit with respect to all GNC branded
Standalone and GNC branded Multi-ingredient Chromium Picolinate Products and U.
S. Patents No. 5,789,401 and No. 5,929,066 with respect to Diabetic Support.
 

--------------------------------------------------------------------------------


 
5.2 Anything contained in paragraph 5.3 hereof notwithstanding, GNC shall have
the right to manufacture and sell through its existing inventory as of the
Effective Date of Chromium Picolinate and other raw materials, packaging,
labeling and other components associated with GNC’s branded Chromium Picolinate
containing products. The licenses provided for in subparagraph 5.1 hereof shall
apply with respect to all products made pursuant to the foregoing sentence of
this subparagraph.
 
B.  


5.3 Patent Licenses for Products Made with Nutrition 21 Chromium Picolinate
 
GNC agrees to purchase from Nutrition 21, and Nutrition 21 agrees to sell to
GNC, at a price of [**confidential material is omitted and is filed separately
with the Securities and Exchange Commission**] per kilogram, all of GNC’s
requirements for GNC branded Chromium Picolinate products (including without
limitation Standalone and Multi-ingredient Chromium Picolinate Products) to be
sold or offered for sale in the United States through December 29, 2009.
 
With respect to Chromium Picolinate purchased by GNC from Nutrition 21 pursuant
to Section 5.3, Nutrition 21 grants to:
 
GNC a perpetual, paid up, non-exclusive license, without the right to grant
sublicenses, under the Patents-in-Suit to make and have made GNC branded
Standalone or GNC branded Multi-ingredient Chromium Picolinate Products and
under U. S. Patents No. 5,789,401 and No. 5,929,066 to make and have made
Diabetic Support;
 
GNC, Franchisees, Licensed Entities and their respective customers a perpetual,
paid up, non-exclusive license, without the right to grant sublicenses, to use
the methods and processes covered, in whole or in part, by any claim of the
Patents-in-Suit with respect to GNC branded Standalone or GNC branded
Multi-ingredient Chromium Picolinate Products or by any claim of U. S. Patents
No. 5,789,401 and No. 5,929,066 with respect to Diabetic Support; and,
 
GNC, Franchisees and Licensed Entities a perpetual, paid up, non-exclusive
license, without the right to grant sublicenses, under the Patents-in-Suit with
respect to GNC branded Standalone or GNC branded Multi-ingredient Chromium
Picolinate Products, and under U. S. Patents No. 5,789,401 and No. 5,929,066
with respect to Diabetic Support, to sell, offer for sale, advertise and promote
such products in any manner, including, but not limited to, books, brochures,
advertisements, websites, HealthNotes, signs, labels and shelf-toppers, and for
any uses or benefits claimed in the Patents-in-Suit with respect to GNC branded
Standalone or GNC branded Multi-ingredient Chromium Picolinate Products and
under U.S. Patents No. 5,789,401 and No. 5,929,066 with respect to Diabetic
Support.
 
For the avoidance of doubt, the licenses granted under this section 5.4 exclude
any licenses for third-party Standalone Chromium Picolinate products and third
party Multi-ingredient Chromium Picolinate Products.
 
As soon as commercially reasonable, GNC agrees to mark all of its Standalone
Chromium Picolinate products that contain Chromium Picolinate supplied by
Nutrition 21 with the numbers of the Patents-in-Suit and its Diabetic Support
product with the Patents-in-Suit and U.S. Patents No. 5,789,401 and No.
5,929,066. Within thirty (30) days of the Effective Date, GNC agrees to indicate
on its website where appropriate that GNC’s products containing Chromium
Picolinate are licensed under the Patents-in-Suit and that Diabetic Support is
licensed under U.S. Patents No. 5,789,401 and No. 5,929,066 and the
Patents-in-Suit.
 

--------------------------------------------------------------------------------


 

C.  
Covenant Not to Sue

 
5.6 Nutrition 21 covenants to refrain from asserting any claim, demand, suit,
action, litigation, arbitration or other proceeding ("Proceeding"), or
commencing, or causing to be commenced, any Proceeding against GNC, Franchisees
or Licensed Entities, and their respective customers, based on infringement,
inducement of infringement or contributory infringement of any of the
Patents-in-Suit by any third party Multi-ingredient Chromium Picolinate Product
containing Chromium Picolinate not purchased from Nutrition 21 and in which GNC
was not involved in the manufacture of such product, regardless of whether any
such product was sold or offered for sale by GNC, Franchisees or Licensed
Entities prior to, on or after the Effective Date.
 

D.  
Assignment of Licenses

 
5.7 The licenses granted hereunder are not assignable, except the license(s) may
be assigned or transferred to the successor to or acquirer of (by asset or stock
acquisition, liquidation, consolidation, reorganization, merger, or otherwise)
all or substantially all of the business or assets of GNC, Franchisees or
Licensed Entities, as appropriate, or all or substantially all of the business
or assets of GNC, Franchisees or Licensed Entities, as appropriate, to which the
license(s) relates.
 
Sales of Rite Aid Private Label Standalone Chromium Picolinate to Rite Aid
 
GNC shall not sell or supply Rite Aid Standalone Chromium Picolinate products
(under the Rite Aid label, the Pharmassure label or any other private label)
("Rite Aid Standalone CP Products") to Rite Aid or its Affiliates through
December 29, 2009; provided, however, that Nutrition 21 shall allow a reasonable
transition period up to January 31, 2007 for transferring the manufacture to
Nutrition 21 of the Rite Aid Standalone CP Products presently supplied by GNC to
Rite Aid to ensure that Rite Aid does not experience any shortages of such
products.
 
GNC shall have the right to manufacture and sell through its existing inventory
of Rite Aid Standalone CP Products including packaging, labeling, raw materials
and other components associated with the Rite Aid Standalone CP Products
presently supplied by GNC to Rite Aid until January 31, 2007. Nutrition 21 shall
purchase any packaging, labeling, Chromium Picolinate in finished bottled form,
and other components of Rite Aid inventory on hand on January 31, 2007 from GNC
at GNC's direct cost, and Nutrition 21 shall promptly pay GNC for any costs
incurred by GNC to ship such materials and items to Nutrition 21.
 
Except as set forth in sections 5 and 6, GNC shall not fulfill the requirements
of, or supply any other retailer or other person with Standalone Chromium
Picolinate products (branded or private label) through December 29, 2009.
 
GNC supplies Rite Aids requirements of Rite Aid private label nutritional
supplements. Except as set forth in Section 6.1, Nutrition 21 agrees it shall
not manufacture or supply Rite Aid private label nutritional supplements through
December 29, 2009.
 
Releases for Past Infringement
 
Nutrition 21, both individually and collectively, and their respective officers,
directors, shareholders, employees, agents, representatives, attorneys,
successors and assigns, fully and finally release, acquit and forever discharge
GNC, both individually and collectively, Franchisees and Licensed Entities, and
their respective officers, directors, shareholders, employees, representatives,
attorneys, successors, assigns and customers, from all claims, suits, demands,
damages, liabilities, actions and causes of action of any and every kind and
nature, whether known or unknown, suspected or unsuspected, now existing or
heretofor existing, or which may hereafter exist based on acts or omissions
occurring prior to the Effective Date, that arise out of or are related in any
way to GNC manufactured or branded products and the Patents-in-Suit or Nutrition
21’s Other Patents, including, but not limited to, (a) any claims for
infringement, inducement of infringement or contributory infringement of any of
the claims of any of the Patents-in-Suit, (b) any claims which by pleading,
amendment or supplement could be or could have been alleged in the Litigation
and (c) any claim for infringement, inducement of infringement or contributory
infringement of any claim of any of Nutrition 21’s Other Patents based on the
manufacture, use, sale, offering for sale, advertising or promotion of any of
the Accused Products; provided, however, that nothing in this paragraph shall be
construed to release, acquit or discharge GNC from any obligation it has
expressly assumed in the Agreement. For the avoidance of doubt, the provisions
of this Section 7.1 release past infringement only and do not release future
conduct.
 

--------------------------------------------------------------------------------


 
GNC, both individually and collectively, and their respective officers,
directors, shareholders, employees, agents, representatives, attorneys,
successors and assigns fully and finally release, acquit and forever discharge
Nutrition 21, both individually and collectively, and their respective officers,
directors, shareholders, employees, representatives, attorneys, successors and
assigns, from all claims, suits, demands, damages, liabilities, actions and
causes of action of any and every kind and nature, whether known or unknown,
suspected or unsuspected, now existing or heretofor existing, or which may
hereafter exist based on acts or omissions occurring prior to the Effective
Date, that arise out of or are related in any way to the Patents-in-Suit or
Nutrition 21’s Other Patents, including, but not limited to, (a) any
counterclaims asserted for invalidity, misuse and unenforceability of the
Patents-in-Suit, false patent marking and false advertising and (b) any
counterclaims which by pleading, amendment or supplement could be or could have
been alleged in the Litigation; provided, however, that nothing in this
paragraph shall be construed to release, acquit or discharge Nutrition 21 from
any obligation it has expressly assumed in the Agreement. For the avoidance of
doubt, the provisions of this Section 7.2 release past infringement only and do
not release future conduct.
 
Dismissal of Litigation
 
Promptly upon GNC making the payment pursuant to paragraph 3.1 hereof, counsel
for the Parties shall file, or cause to be filed, in the Litigation a Final
Order and Dismissal with Prejudice in the form of Attachment D hereto.
 
Each of the Parties will pay its own attorneys fees incurred in connection with
the Litigation.
 

--------------------------------------------------------------------------------


 
The Agreement is the result of a compromise settlement of disputed claims and
defenses, and it is expressly understood and agreed by the Parties that any
payment of money, delivery of property, license or release made, given or
requested in the Agreement is not an admission of liability or wrongdoing by any
Party.
 
Confidentiality
 
Subject to the provisions of paragraph 13, the Parties shall keep and maintain
the terms of the Agreement confidential, but may disclose the existence of the
Agreement.
 
Notwithstanding the provisions of paragraph 9.1, the Parties are not precluded
from providing or disclosing the terms of the Agreement as may be requested by a
Court or other governmental authority, required by law, regulation or legal
process, necessary to disclose to legal counsel or accounting firms or as
otherwise permitted by subsequent agreement between the Parties; provided,
however, that before making a disclosure requested by a Court or other
governmental authority, or pursuant to any law or legal process, a Party shall
give the other Party or Parties prompt notice of the request, law or legal
process to provide them the opportunity to object to or seek the entry of a
protective order to prevent the disclosure or require the disclosure to be made
in confidence or take other action to assure confidential treatment of such
information. The Parties agree and understand that GNC and Nutrition 21 will be
required to report this settlement (and the material terms thereof as required
by law or regulation) in its required filings with the Securities and Exchange
Commission.
 
Choice of Law, Entire Agreement and Amendments
 
The Agreement shall in all respects be governed by and construed and interpreted
in accordance with the laws of the State of Texas without regard to choice of
law rules.
 
The Parties agree that the United States District Court for the Eastern District
of Texas, Tyler Division, shall have the exclusive jurisdiction and venue to
decide any disputes concerning the Agreement.
 
The Agreement constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior representations, discussions,
negotiations, agreements and understandings, whether written or oral, with
respect thereto.
 
The Agreement may be modified only by a written amendment signed by all Parties,
and no waiver of any provision of the Agreement or the breach thereof shall be
effective unless expressed in a writing signed by the waiving party. The waiver
by any party hereto of any of the provisions of the Agreement or of the breach
thereof shall not operate or be construed as a waiver of any other provision or
breach thereof.
 

--------------------------------------------------------------------------------


 
Assignment
 
Subject to the provisions of paragraph 5.7 hereof, the Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
predecessors, successors and assigns.
 
Authority, Representations and Warranties
 
The persons executing the Agreement represent and warrant that they have read
the agreement, have the authority to execute it on behalf of the Party for whom
they have signed and understand its contents and are executing it freely and
voluntarily with an intent to bind their respective Party to its terms.
 
Nutrition 21 represents and warrants that it has the authority, without joinder
by others, to grant the licenses provided for in paragraphs 5.1 and 5.4 hereof
and to release the claims as set forth in paragraph 7.1 hereof. Nutrition 21
further represents and warrants that it has not assigned or otherwise
transferred, either in whole or in part, any claim released in the Agreement.
 
GNC represents and warrants that it has the authority, without joinder by
others, to release the claims as set forth in paragraph 7.2 hereof. GNC further
represents and warrants that it has not assigned or otherwise transferred,
either in whole or in part, any claim released in the Agreement.
 
In the event of the breach of any representation or warranty contained in this
section 12, the person executing the Agreement on behalf of a party claiming or
found not to be bound by the Agreement, and all persons or entities on whose
behalf that person properly executed the Agreement, shall indemnify and hold
harmless the other persons and Parties on whose behalf the Agreement is
executed.
 
Validity of Patents-in-Suit and Joint Press Release
 
GNC acknowledges the validity of the Patents-in-Suit and that the claims of the
Patents-in-Suit are not invalid.
 
Once the Agreement has been fully executed, the Parties will issue a joint press
release in the form attached hereto as Attachment E.
 
Notice and Right to Cure
 
14.1  In the event that a party (“Complaining Party”) considers that any other
party hereto (“Allegedly Breaching Party”) has breached a term or provision of
the Agreement, the Complaining Party shall give written notice to the Allegedly
Breaching Party describing the nature of the breach in reasonable detail. The
Allegedly Breaching Party shall then have five (5) days, if the alleged breach
concerns a monetary or payment term of the Agreement, or thirty (30) days if the
alleged breach concerns a non-monetary term of the Agreement, to cure the
alleged breach to the reasonable satisfaction of the Complaining Party.
 

--------------------------------------------------------------------------------


 
14.2  The provisions of paragraph 14.1 hereof shall not apply to paragraphs 3.1,
8.1, 9.1 and 13.2 of the Agreement.
 
14.3  Subject to paragraph 14.2, the provisions of paragraph 14.1 shall be
followed by the Parties prior to the initiation of any suit or legal proceeding
relating to the Agreement, including any suit or legal proceeding to enforce the
terms of the Agreement.
 
14.4  All notices, requests or demands relating to the Agreement shall be in
writing and shall be deemed to be have been adequately given and delivered (a)
upon personal delivery (including personal delivery by overnight mail or
courier) to the party to be notified, (b) three (3) business days after deposit
with certified mail, return receipt requested, prepaid and addressed to the
party to be notified at the address set forth herein, or (c) immediately upon
transmission and receipt of confirmation if sent by facsimile number to the
receiving party at the facsimile set forth herein.
 
14.5  All notices, requests or demands hereunder shall be made to the following
representatives of the Parties at the address or facsimile number set forth
below, unless another address or facsimile address is specified hereafter in
writing by a party:

   

     a.      If to Nutrition 21:

      Nutrition 21, LLC

      4 Manhattanville Road

      Purchase, New York 10577

      Fax: (914) 696-0862

      Attention: Paul Intlekofer, President and CEO

 

      with a copy to:

   

      Thomas P. Dwyer, Esq.

      Blank Rome LLP

      One Logan Sq.

      130 N 18th St.

      Philadelphia, PA 19103

      Fax: (215) 832-5672

   

   

   

b. 
    If to GNC:

   
    General Counsel

   
    General Nutrition Corporation

   
    300 Sixth Avenue

   
    Pittsburgh, Pennsylvania 15222

   
    Fax: (412) 338-8900

     

        with a copy to: 

     

   
    Ronald M. Gaswirth, Esq.

   
    Gardere Wynne Sewell LLP

   
    1601 Elm Street, Suite 3000

   
    Dallas, TX 75201-4761

   
    Fax: (214) 999-3601

 

--------------------------------------------------------------------------------


 
General
 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all of which
counterparts taken together shall constitute one and the same instrument.
Facsimile signatures shall be deemed original signatures.
 
Each of the Parties agrees, promptly upon reasonable request therefor, to
prepare, execute, acknowledge, deliver or file such other and further papers,
forms, instruments and documents, and to take such other and further action, as
may be necessary or convenient to evidence, perfect or enforce any of the rights
and obligations arising under or in connection with the Agreement or with any
document or agreement referred to herein or otherwise to consummate or carry out
the intent of the Agreement.
 
The Parties agree that Franchisees and Licensed Entities are third party
beneficiaries under the Agreement.
 
The section headings contained in the Agreement are for convenience only and
shall not affect in any way the meaning or interpretation of the provisions
hereof.
 
In the event of litigation relating to this Agreement, if a court of competent
jurisdiction determines that a party has breached this Agreement, then the
breaching party shall be liable and pay to the other party the legal fees
incurred by the other party in connection with such litigation, including any
appeal therefrom.
 
This Agreement was jointly drafted by the Parties and the language of all parts
of the Agreement shall in all cases be construed as a whole according to its
meaning and not strictly for or against any of the Parties.
 
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have hereunto signed their names on the dates
indicated.

       
Nutrition 21, LLC
 
   
   
    By:            

--------------------------------------------------------------------------------

Name: Paul Intlekofer
 
Title: President and CEO
  Date: 

             
Nutrition 21, Inc.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Paul Intlekofer
 
Title: President and CEO
  Date:

             
General Nutrition Corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Mark L. Weintrub
  Title: Sr. Vice President and Chief Legal Officer   Date:

 
 
 
 
[SIGNATURE PAGE TO SETTLEMENT AGREEMENT]

